OPINION OF THE COURT
Memorandum.
The motion for leave to appeal should be dismissed upon the ground that the orders sought to be appealed from do not finally determine an action or proceeding within the meaning of the Constitution. The orders which granted motions for subpoenas duces tecum in connection with arbitrations are orders which merely administer the course of the arbitrations and such orders are not final (see, e.g., Matter of Howell v New York City Human Resources Admin., 97 AD2d 352, appeal dismissed 61 NY2d 758 [order directing compliance with subpoenas duces tecum to produce records before an arbitrator]; Matter of Camacho v Iafrate, 66 AD2d 779, lv dismissed 46 NY2d 897 [order granting discovery of records for use at arbitration]).
Motion for leave to appeal dismissed in a memorandum.